Citation Nr: 0429102	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in May 2004.  A 
transcript of this hearing is associated with the claims 
file.  

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was originally 
denied by the RO in a February 1966 rating decision.  The 
veteran did not appeal this decision.

2.  Evidence received since the February 1966 decision is new 
and bears directly and substantially on the question of 
whether the veteran currently has a seizure disorder.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of service connection for a seizure disorder.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted and that the 
claim should be reopened.  The Board also finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.  

Analysis

The veteran is seeking service connection for a seizure 
disorder.  Specifically, he claims that he presently 
experiences seizures which initially began during his period 
of military service.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the RO denied the veteran's initial claim for 
service connection for a seizure disorder in a February 1966 
rating decision.  In this decision, the RO noted that, in 
August 1965, the veteran suffered an acute brain syndrome as 
the result of excessive alcoholism and fatigue and that he 
had no recurrence of this condition during the remainder of 
his active service.  Accordingly, the RO concluded that the 
disorder is considered as a transient condition and not a 
chronic disease or disability which can be evaluated for 
compensation purposes.  The veteran was notified of this 
decision in February 1966 but did not appeal within the 
following year.  Accordingly, the February 1966 rating 
decision is final under 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Evidence received subsequent to the February 1966 rating 
decision consists of private treatment and a transcript of 
the veteran's May 2004 Travel Board hearing.  Specifically, 
the evidence received subsequent to the February 1966 rating 
decision includes copies of medical records from G. J. 
Kirschberg, M.D.  These treatment records include a July 1979 
Consultation report noting that the veteran has been 
experiencing seizures since he was in Vietnam in 1965.  In 
addition, a January 2004 statement from Dr. Kirschberg 
reflects that the veteran currently has a chronic seizure 
disorder requiring anti-convulsants.  Dr. Kirschberg further 
notes that, during service, the veteran's seizure was 
attributed to alcohol withdrawal; however, alcohol withdrawal 
seizures occur at the time of withdrawal and do not develop 
into a chronic seizure disorder.  This statement includes the 
finding that the veteran's present seizure disorder is not 
different from the original seizure disorder.  

The statements from Dr. Kirschberg with respect to the 
veteran's present seizure disorder and his treatment for 
seizures during service are based on a history provided by 
the veteran rather than a review of his claims file, to 
include his service medical records.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the a mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Court has further held that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Accordingly, this evidence does not 
rise to the level of warranting a grant of service connection 
for the veteran's seizure disorder.  

Nevertheless, the medical evidence received from Dr. 
Kirschberg is presumed credible for the purposes of reopening 
the veteran's claim.   Specifically, the Court has held that 
the credibility of the new evidence is to be presumed for the 
purpose of determining whether new and material evidence has 
been submitted to reopen a claim.  See Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board finds that the evidence received from Dr. 
Kirschberg relates to an unestablished fact necessary to 
support the veteran's claim, as there is now an indication of 
a relationship between the veteran's current seizure disorder 
and service.  As such, this evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, this evidence is "new and material" under the 
revised provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.  

Having reopened the claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on this claim will therefore not be issued 
until such development is completed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim of service connection for 
a seizure disorder, the Board finds that additional 
evidentiary development is necessary with respect to this 
claim.  Specifically, given the veteran's history of 
treatment for a seizure disorder during service and his 
current diagnosis of a chronic seizure disorder, the Board 
finds that a VA examination addressing the nature and 
etiology of the veteran's current seizure disorder based on a 
review of his claims file, to include his service medical 
records, is "necessary" under 38 U.S.C.A. § 5103A(d).

In an April 2003 statement, the veteran reported that he 
received medical care at the Birmingham VA Medical Center 
(VAMC).  He further stated that he had been notified that his 
medical records had most likely been transferred to the 
Atlanta VAMC.  Copies of the medical records associated with 
such treatment have not been obtained and are not available 
for review.  Although a March 1978 letter from the RO to the 
veteran notes that the Birmingham VAMC did not have treatment 
records for the veteran, there is no evidence to suggest that 
copies of such records have been requested from the Atlanta 
VAMC.  Generally, VA medical records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the veteran's treatment records from the VAMC in 
Birmingham and/or Atlanta should be obtained and associated 
with the claims file.




Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his seizure disorder since the date of 
his discharge from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to any treatment reports 
available from the VAMC in Birmingham and 
Atlanta as well as from Dr. Kirschberg.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by the appropriate 
specialists to determine the nature and 
etiology of his seizure disorder.  The 
claims folder must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
with supporting analysis as to whether it 
is at least as likely as not that the 
veteran's current seizure disorder is 
related to the seizure disorder for which 
he was treated in service.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



